
	
		I
		111th CONGRESS
		1st Session
		H. R. 2198
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Ms. Bean (for herself
			 and Mr. Hoekstra) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  shorter recovery period for the depreciation of certain systems installed in
		  nonresidential real property or residential rental property.
	
	
		1.Recovery period for
			 depreciation of certain systems installed in nonresidential and residential
			 rental buildings
			(a)20-year recovery
			 period for highly efficient HVAC&R equipmentSubparagraph (F)
			 of section 168(e)(3) of the Internal Revenue Code of 1986 (relating to 20-year
			 property) is amended to read as follows:
				
					(F)20-year
				propertyThe term 20-year property means—
						(i)initial clearing
				and grading land improvements with respect to any electric utility transmission
				and distribution plant, and
						(ii)any property—
							(I)which is part of a
				heating, ventilation, air conditioning, or commercial refrigeration
				system,
							(II)which exceeds by
				at least 10 percent the applicable minimum performance standard for such system
				or component under the National Appliance Energy Conservation Act of 1987 or
				the Energy Policy Act of 1992 (as such Acts are in effect on the date that such
				property is placed in service and taking into account any changes to the
				American Society of Heating, Refrigerating and Air-conditioning Engineers
				Standard 90.1 which have been adopted by the Department of Energy as of such
				date),
							(III)which is
				installed on or in a building which is nonresidential real property or
				residential rental property,
							(IV)the original use
				of which commences with the taxpayer (the owner or lessor in the case of
				residential rental property), and
							(V)which is placed in
				service before January 1, 2013.
							
			(b)25-year recovery
			 periodSection 168(e)(3) of such Code is further amended by
			 inserting after subparagraph (F) the following new subparagraph:
				
					(G)25-year
				propertyThe term
				25-year property means any property—
						(i)which is part of a
				heating, ventilation, air conditioning, or commercial refrigeration
				system,
						(ii)which is not
				described in subparagraph (F),
						(iii)which is
				installed on or in a building which is nonresidential real property or
				residential rental property,
						(iv)the original use
				of which commences with the taxpayer (the owner or lessor in the case of
				residential rental property), and
						(v)which is placed in
				service before January 1,
				2013.
						.
			(c)Conforming
			 amendments
				(1)The table
			 contained in section 168(c) of such Code is amended by inserting after the item
			 relating to 20-year property the following new item:
					
						
							
								
									25-year property25 years
									
								
							
						.
				(2)The table contained in section 467(e)(3)(A)
			 of such Code is amended by inserting after the item relating to residential
			 rental property and nonresidential real property the following new item:
					
						
							
								
									25-year property25 years
									
								
							
						.
				(d)Requirement To
			 use straight line methodParagraph (3) of section 168(b) of such
			 Code (relating to property to which straight line method applies) is amended by
			 redesignating subparagraphs (F), (G), (H), and (I) as subparagraphs (G), (H),
			 (I), and (J), respectively, and by inserting after subparagraph (E) the
			 following new subparagraph:
				
					(F)Property described in subsection
				(e)(3)(F)(ii) and subsection
				(e)(3)(G).
					.
			(e)Alternative
			 systemThe table contained in
			 section 168(g)(3)(B) of such Code is amended by striking the items relating to
			 subparagraph (F) and inserting the following new items:
				
					
						
							
								(F)(i)20
								
								 (F)(ii)20
								
								 (G)25
								
							
						
					.
			(f)Effective
			 DateThe amendments made by
			 this section shall apply to property placed in service after December 31,
			 2008.
			
